Citation Nr: 1039613	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to March 1946.

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 2004 rating action that denied service connection for a 
low back disability.

In June 2006, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.

By decision of October 2006, the Board denied service connection 
for a low back disability.  The Veteran appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By June 
2008 Order, the Court vacated the Board's October 2006 decision 
and remanded the matter to the Board for compliance with the 
instructions contained in a May 2008 Joint Motion for an Order 
Vacating the Board Decision of the Appellant and the VA 
Secretary.

By decision of December 2008, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of October 2009, the Board denied service connection 
for a low back disability.  The Veteran appealed the denial to 
the Court.  By May 2010 Order, the Court vacated the Board's 
October 2009 decision and remanded the matter to the Board for 
compliance with the instructions contained in a May 2010 Joint 
Motion for Remand of the Appellant and the VA Secretary.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO.  The VA will notify the appellant when 
further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), and the Court's May 2010 
Order, the Board finds that all notice and development action 
needed to render a fair decision on the claim on appeal has not 
been accomplished.

Appellate review discloses that post-service VA medical records 
show lumbar spine degenerative joint disease in September 1990, 
lumbar spinal stenosis in December 2001, and lumbosacral 
spondylosis in May 2002.  In June 2004, a VA treating physician 
noted the veteran's history of a jeep accident in military 
service, and opined that it was possible that that event started 
a degenerative cascade leading to his current severe lumbar 
degenerative disease including spinal stenosis.  In June 2008, 
another VA treating physician noted the veteran's history of an 
injury in military service, and opined that it was possible that 
his current severe degenerative disc disease and spinal stenosis 
may be related to the inservice injury.      
 
On February 2009 VA examination at the West Palm Beach, Florida 
VA Medical Center (VAMC), P. Guerzon, M.D., opined that the 
veteran's lumbar spondylosis with spinal stenosis was not caused 
by or a result of inservice injury.  In a July 2009 addendum to 
the February examination report, Dr. Guerzon stated that a review 
of June 2004 and "July" 2008 VA physicians' reports did change 
her abovementioned opinion, but then she also stated that the 
current diagnosis of herniated lumbar disc and stenosis was not 
caused by an inservice accident.

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  
Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

In view of her apparently inconsistent July 2009 statement, the 
Board finds that this case must thus be remanded to the RO to 
obtain a supplemental statement from Dr. Guerzon to clarify the 
inconsistencies and resolve the issue on appeal.  The RO is 
advised that a new examination is not necessary unless Dr. 
Guerzon is unable to furnish the additional information without 
another examination of the Veteran.  
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should return the claims folder 
to P. Guerzon, M.D., at the West Palm 
Beach, Florida VAMC for a detailed medical 
statement to supplement her prior February 
2009 examination report and July 2009 
addendum regarding the etiology of the 
veteran's current low back disability.  

Dr. Guerzon should specifically review her 
July 2009 medical addendum and clarify the 
apparent contradiction therein, i.e., 
whether a review of June 2004 and "July" 
2008 VA physicians' reports did or did not 
change her February 2009 opinion that the 
veteran's lumbar spondylosis with spinal 
stenosis was not caused by or a result of 
inservice injury.

If Dr. Guerzon is unable to furnish the 
additional information without another 
examination of the Veteran, the RO should 
schedule him for a new examination to 
obtain the answer to the specific 
abovementioned medical question.     

In reaching her opinion, the examiner 
should set forth the complete rationale 
for the conclusion and opinion reached in a 
printed (typewritten) report.

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.
 
4.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

